DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 5/12/22 is acknowledged.
	With regard to examiner’s characterization of a conveyor, this was not an error.  It is structured comprising a prime mover, in this case a blower, a bulk material(s) source, & a conveying path, in this case a plenum.  The applicant is free to term any feature(s) as desired.  The examiner is free to search wherever deemed relevant.  
	With regard to the request of rejoinder of claim(s) 1-9, this is at allowance.  As is, claim(s) 1-9 will be rejoined at allowance.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley (10,864,397) in view of Trushin (2021/0053774).  
Beasley (10,864,397) disclose(s):
Plenum, figure(s) 7;
Body 126;
Circular-shaped first end, bottom portion as oriented, defining an inlet(s) 132;
second end, 126;
longitudinal axis 124;
side wall forming a plurality of segments 135, 144, & the matching portion to 135 into the plane of the paper.  
interior portion, as seen in sectional; 
a plurality of primary ports defining an outlet(s) 134 & 136;
primary port end spacing, the neck between each primary port flange & the second end 126;
a plurality of bleed ports 138 & 142.  

With regard to the semantics of a side wall, singular, comprising a plurality of segments, Beasley (10,864,397) meets this limitation(s) as the segments are contiguous. 
Beasley (10,864,397) disclose(s) application in the environment of a water sprinkler system.  Beasley (10,864,397) lack(s) application to the environment of an air seed machine.  Trushin (2021/0053774) teach(es) a plenum in the environment of an air seeding machine.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Beasley (10,864,397) to place in the environment of an air seeding machine in order to sell to an expanded market sector as taught by Trushin (2021/0053774).  
With regard to claim(s) 17, Beasley (10,864,397) disclose(s) primary port end spacing comprising the neck between each primary port flange & the second end 126.  Beasley (10,864,397) lack(s) valve(s) placement.  Trushin (2021/0053774) teach(es) a valve(s) in the primary port spacing of a plenum in the environment of an air seeding machine.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Beasley (10,864,397) to provide valve(s) in space between primary port ends in order to be able to modulate as taught by Trushin (2021/0053774).  
	With regard to claim(s) 11, Beasley (10,864,397) disclose(s) an elliptically-shaped second end normal to the longitudinal axis as that end has two divergent locus points, as a mathematical abstraction of course; best seen as the upper end of 135, figure(s) 7.  

	Conclusion
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653